 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not agree with the contentions of the General Counsel and counsel for Texasthat the cumulative effect of such conduct considered in conjunction with the sec-ondary picketing of Texas in the instant situation,distinguishes this case from theRoyalcaseWith due respect,however,for the opinion of the Second Circuit Court of Appealsin theRoyalcase,as a Trial Examiner I must apply controlling Board precedentseven though they may be at variance with the opinion of the court of appealsThe Board has held with judicial approval that by picketing the entrances ofsecondary employers(customers)which are normally used by the customers' em-ployees and employees of suppliers,for the purpose of forcing the customer to ceasedoing business with the primary employer, the union induces and encourages suchemployees to engage in a strike or a concerted refusal to work, and therefore violatesSection 8(b) (4) (A)SeeN L.R B v Laundry Linen Supply&Dry CleaningDrivers, Local 928 (Southern Service Co ),262 F 2d 617 (CA9), enfg 118NLRB 1435,N L R B v Dallas General Drivers, Warehousemen and Helpers, LocalNo 745, AFL-CIO (AssociatedWholesaleGrocery ofDallas),264 F 2d 642,enfg 118 NLRB 1251,Brewery & Beverage Drivers, Local No 67, etc (WashingtonCoca-Cola Bottling Works, Inc) v N.L R B,220 F 2d 380 (C A, D C),DistrictDistributors,Incorporated(supplemental decision),122 NLRB 1259 In reachingits decision inSouthern ServiceCo, the Board specifically noted "the fact that thepicketing might also have had as an object an appeal to members of the consumingpublic cannot serve as a defense to conduct which also involved inducement ofemployee action with a proscribed object "Under all the circumstances set forth above, and upon the record as a whole, Ifind that Respondent 459 has violated Section 8(b) (4) (A) of the Act 12THE REMEDYHaving found that Respondent 459 has engaged in unfair labor practices,it shallbe recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the followingCONCLUSIONS OF LAWIThe Texas Company and Dictaphone Corporation are, and have been at alltimes material to this proceeding,employers within the meaningof the Act2 Business Machine & Office Appliance Mechanics Conference Board, Local 459,International Union of Electrical, Radio & Machine Workers, AFL-CIO, has been,at all times material to this proceeding,a labor organization within the meaning ofthe Act3Respondent 459 has induced or encouraged employees of Texas to engage ina strike or concerted refusal in the course of their employment to performserviceswith the object of forcing or requiring Texas to cease doing business with Dictaphoneand has thereby engaged in unfair labor practices within themeaningof Section8(b)(4)(A) of the Act4The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication12 It should be noted that the object of Respondent 459's picketing of Texas, namely toforce Texas to cease doing business with Dictaphone was conceded and was never in issuein this proceedingPallette Stone Corporation,Inc.andInternationalUnion ofOperating Engineers,Local106,AFL-CIO.Case No s-GA-6161November 12, 1959DECISION AND ORDEROn June 15, 1959, Trial Examiner Charles W Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding that125 NLRB No 18 PALLETTE STONE CORPORATION, INC.43the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent,the General Counsel, and Local 294, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, filedexceptions to the Intermediate Report.'The Respondent and theGeneral Counsel also filed briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Beau, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Pallette StoneCorporation, Inc., Saratoga Springs, New York, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Union of Operat-ing Engineers, Local 106, AFL-CIO, or in any other labor organiza-tion of its employees, by discharging, refusing to reinstate, or in anyother manner discriminating in regard to hire or tenure of employ-ment or any term or condition of employment.(b)Assisting, contributing support to, or in any other mannerinterferingwith the administration of Local 294, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, or with the formation or administration of any otherlabor organization of its employees.(c)Threatening employees with reprisals or making them promisesof benefit to discourage membership in or activity on behalf of anylabor organization, or interrogating them as to their union affiliationor adherence in a manner violative of Section 8 (a) (1) of the Act.'Local 294'smotion for permission to file exceptions to the Intermediate Report ishereby granted.'The Trial Examiner used statements contained in the affidavits of Respondent's wit-nessesManz and Levandusky to support his findings that Respondent had violated Sec-tion 8(a) (1), (2), and (3) of the Act,we find that, apart from the affidavits, the evi-dence is sufficient to uphold the Trial Examiner's findings.We consider the affidavits onlyin their aspect as evidence sustaining the Trial Examiner's finding discrediting witnessesManz and Levandusky. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Refusing to bargain with International Union of OperatingEngineers, Local 106, AFL-CIO, as the exclusive representative ofits employees in the following unit found appropriate herein, withrespect to rates of pay, wages, hours of employment, or other termsand conditions of employment:All employees at its Saratoga Springs, New York, plant, excludingguards, watchmen, and supervisors as defined in the Act.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right of self-organization, to formlabor organizations, to join or assist International Union of Operat-ing Engineers, Local 106, AFL-CIO, or any labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Ernest Johnson and Ernest Germaine immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privi-leges, and make them whole for any loss of earnings they may havesuffered by reason of the discrimination against them, in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and, upon request, snake available to the NationalLabor Relations Board, or its agents, for examination and copying,all records necessary for the determination of the amount of backpaydue and the right of reinstatement under the terms of this Order.(c)Upon request, bargain collectively with International Unionof Operating Engineers, Local 106, AFL-CIO, as the exclusive repre-sentative of the Respondent's employees within the above-describedappropriate unit, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(d)Post at its Saratoga Springs, New York, plant, copies of thenotice attached to the Intermediate Report marked "Appendix." 3Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by the Respondent'sauthorized representative, be posted immediately upon receipt thereof,3 This notice is amended by substituting for the words"The Recommendations of aTrial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." PALLETTE STONE CORPORATION, INC.-45in conspicuous places, including all places where notices to employeesare customarily posted, and maintained by it for at least 60 con-secutive days thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Second Region in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges in the above-entitled proceeding having been filed and duly served, acomplaint and notice of hearing thereon having been issued and served by theGeneral Counsel of the National Labor Relations Board, and an answer havingbeen filed by the above-named Respondent, a hearing involving allegations of unfairlabor practices in violation of Section 8(a)(1), (2), (3), and (5) of the NationalLabor Relations Act, as amended, was held in Saratoga Springs, New York, onApril 13, 14, 15, and 16, 1959, before the duly designated Trial Examiner.All parties were represented by counsel and participated in the hearing, and wereafforded full opportunity to be heard, to present pertinent evidence, and to examineand cross-examine witnesses.Opportunity was also afforded for oral argument andthe filing of briefs.Briefs have been received from General Counsel and theRespondent.At the conclusion of the hearing ruling was reserved upon the Respondent'smotion to dismiss the complaint.Disposition of said motion is made by the follow-ing findings, conclusions, and recommendations.Upon the basis of the entire record in the proceedings, and from his observationof the witnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPallette Stone Corporation, Inc., is a New York corporation having its principaloffice and place of business in Saratoga Springs, New York. It operates a plant atSaratoga Springs and another at Corinth, New York. It is engaged in the quarrying,crushing, sale, and distribution of crushed stone, sand, gravel, and related products.During the year ending September 30, 1958, the Respondent produced, sold, anddistributed at said plants products valued at more than $600,000, of which totalproducts valued at more than $150,000 were furnished to Acme Construction Com-pany, an enterprise which annually engages in construction work valued at morethan$50,000 outside the State in which said enterprise is located.The Respondent concedes,and it is found,that it is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers,Local 106,AFL-CIO,and Local 294,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, are labor organizations,admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Settingand major issuesFrom the following preliminary summary of events stem the major issues inthe case.In mid-August 1958,Ernest Johnson,an employee at the Saratoga Springs plant,obtained signatures of his fellow-employees upon application cards for Local 106,the Charging Union.On August 25 an official of that Union visited the plant anddemanded recognition and a contract from Pallette,the head of the concern.Pallette referred him toAttorneyDuval, counsel for the Respondent.Duval in-formed the union official that before taking other action he wanted to talk to the 46DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees while the representative was not present, and the latter agreed.Thenext day Duval had the plant superintendent, Andrew Manz, assemble all employeesat the Saratoga plant and the attorney then conducted a vote by secret ballot todetermine whether they wanted a union or not.Testimony agrees that of some22 ballots cast all but 2 were "yes."Despite this employer-conducted poll, whichplainly demonstrated the majority-representative status of the only labor organizationthen seeking recognition, the plant superintendent called another meeting of em-ployees within a few days and, as found in detail below, threatened them witheconomic reprisals if they continued to demand union representation.After suchremarks of their supervisor, the employees formed a committee of spokesmen tointerview Pallette.Duval then canceled a meeting he had agreed to hold withrepresentatives of the Union, and proceeded to draw up a contract to be signed byemployees individually.Employees were called into the plant office for signing.Two employees, Ernest Johnson and Ernest Germaine, declined to sign and bothwere summarily discharged a few days later.About a week after these discharges,SuperintendentManz distributed for signatures among the employees cards for theTeamsters, Local 294.General Counsel claims as unfair labor practices, and the Respondent denies, therefusal to bargain with the Charging Union, the dismissals of Johnson and Germaine,unlawful assistance to Local 294, and other specific acts of interference, restraint,and coercion.B. Interference,restraint,and coercionThere being no real dispute as to the occurrence but only the nature and causalmotives of the two chief matters at issue-the discharges and the refusal to bar-gain-it may be well first to turn for enlightenment and approval to the conduct andoral statements by responsible agents of the Employer, or by Pallette himself.At the outset, it was made clear at the hearing through the testimony of Superin-tendent Manz and later in the Respondent's brief, that Pallette as an individual tooklittleovert part in events following the self-organization of his employees.He waspresent at the hearing but not a witness.As counsel state in their brief: "Mr.Pallette . . . is unable to read English and . . . is hard of hearing." Pallette ap-pears to have left the actual dealing of management with the Union to his attorneyand his superintendent.Upon repeating his demand for recognition and a contract to Duval, having beenreferred to the attorney by Pallette, Union Representative McGraw was informedthatDuval first wished to talk to the employees while McGraw was not present.McGraw agreed. A day or two later, according to his own testimony, SuperintendentManz was told by Duval to assemble all the employees, and he did so.Duval pre-sided at the assembly and told the employees to vote for or against a union, bymarking a "yes" or "no" upon slips of paper then distributed.,The Trial Examiner concludes and finds that Duval conducted this poll for theinitial purpose of ascertaining whether or not there was merit to McGraw's claim-that Local 106 represented a majority of the employees, and that the employeesgenerally understood in voting that Local 106, and only Local 106, was involved inthe ballot.There is no credible evidence that any other labor organization had atthe time raised the question of representation or, indeed, had made any effort toorganize Pallette's employees.Duval took away with him, it is undisputed, theballots which showed by a vote of about 20 to 2 that a clear majority wanted to berepresented by the Charging Union.Despite this proof, obtained by himself, that McGraw's claim of majority waswell founded, as noted in a later section, Duval chose to avoid meeting with theUnion.A few days after the ballot Manz again assembled the employees and in substancetold them that:(1) They should have gone first for a raise to Pallette before voting for a union.i The finding that Duval specifically called for a vote to determine whether or not theemployees wished to be represented by a union rests upon the credible testimony of severalemployees and an admission by Manz in his sworn statement to a Board agent. TheTrial Examiner can credit neither Manz' testimony at the hearing to the effect thatDuval did not mention "union" but simply told the employees the vote was "just to get toknow who is who," nor Duval's flat denial that he used the word "union."Manz' versionof the question posed by Duval patently is meaningless, and the Trial Examiner acquiredduring the hearing too great respect for Duval's legal capabilities to believe that he ex-pected, asked for, or got a vote on the proposition of "getting to know who is who."Indeed in his testimony Duval made no attempt to offer such an incredulous claim as towhat he did say-but merely denied that he had used the word "union." PALLETTE STONE CORPORATION, INC.47(2) If they "didn't go union"he believed that Pallette would give them a raiseof 25 cents an hour and a paid vacation.(3) If the plant "went union" Pallette would or might:a. reduce hours from 48 or 53 to 40 per week;b. sell the business;c.buy a big end-loader to replace the several smaller ones then in use and thuseliminate existing jobs; andd. contract out work then being performed by his employees?That the superintendent's threats and promises at this meeting had a prompt andcoercive effect is established by the fact that upon their utterance a number of theemployees decided that direct approach to Pallette should be made, and themselveschose a committee of spokesmen to see about the wage increase and vacation Manzhad, in effect, promised them if they dropped their adherence to the Union.3The Trial Examiner concludes and finds that the above-described conduct of Duvalin conducting the poll and of Manz in uttering promises of benefit and threats ofreprisal not only made manifest the Respondent's hostility toward the Union but alsoconstituted acts of interference, restraint, and coercion of employees in the exerciseof rights guaranteed by the Act.Duval's polling of employees is tainted by illegality,and may not be condoned as a mere effort to obtain information, because of theimmediately following illegal conduct by Manz in attempting to undermine theUnion as the employee's chosen representative, and his own illegal conduct in obtain-ing signatures to the individual contract, as found below.C. The discriminatory discharges of Johnson and GermaineErnest Johnson and Ernest Germaine, the only two employees who refused tosign, asindividuals, the contract drawn up and presented to them by Duval, werewithin a few days after such refusal summarily dismissed by Manz.The contractwas signed by others on or shortly after September 5. Johnson and Germaine werefired without previous warning on September 13.As a witness Manz claimed that Johnson was terminated because Pallette haddecided to have welding done by outside contractors, and that Germaine was let gobecause he had been hired as a temporary employee and there was no more workfor him.Manz' claimed reasons for discharging Johnson fail to withstand the scrutiny ofreasonin the light of the following facts:(1) Johnson had been employed for a period of about 12 years; and for the past10 years had performed some welding at the plant. That only a minor part of hisweekly hours was devoted to welding is admitted by Manz himself, who said that ofhis weekly 6 days' work, welding occupied but 1 day.(2) Johnson's major duties were many and varied, and no evidence was adducedthat he was not needed to perform such work on and after September 13.(3)Manz' testimony as to when Johnson's termination was decided upon isvague and unconvincing.As a witness he at first said he and Pallette had initially2The findings as to Manz' remarks at this meeting are based upon the credible testimonyof employees present and admissions in the superintendent's affidavit,previously referredto.His denials as a witness are not credited.His vacillating testimony when con-fronted with his affidavit, as shown by the record, detracts from reliance to be placed uponany of his unsupported testimony.aDuring the hearing the Trial Examiner granted a motion by the Respondent to dis-miss a specific allegation in the complaint to the effect that, through Duval and Manz,the Respondent "caused the initiation and formation of an employee committee to meetwith and discuss . . . rates of pay," etc.The ruling was based upon the testimony ofGeneral Counsel's chief witness, Johnson, himself a member of the committee, to theeffect that Manz had "no part" in the formation of the committee. There is no evidencethat either Manz or Duval even suggested such a committee.As noted above, the gistofManz' advice was that they could get a raise and other benefits if they went as em-ployees, and not through a union, to Pallette.And as noted hereinafter the ultimateresultwas that Duval obtained to a contract the signatures-not of a committee-butof the employees individually.While it might be argued that because Manz promisedemployees benefits if they dealt directly with Pallette the employees chose three spokes-men to go to Pallette, the Trial Examiner considers such inference of Manz' accountabilityfor the actual initiation and formation as both tenuous and unnecessary.Thereexists,so far as the record shows, no committee against which any remedy is sought. ThatPallettedealtwith this committee, once formed, at a time when the Union was thechosen representative of all employees, is of course another matter, and is included amongother unfair labor practices described later. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermined to dismiss Johnson "probably six months previous"to the actual action.Then he saidthe decisionwas reached in August. In his affidavit of December 4,1958,Manz declared that "Three or four days (before September 13).. . Pallettetold me that we were going to have our welding done outside the plant and that I wasto discharge Johnson."When dismissing Germaine, Manz told him, according to the superintendent'sown testimony, that the "lime business was just about over with" and according tothe employee's testimony that "he wouldn't need me any more."The following facts fail to support the validity of the reasons given by Manz forGermaine's dismissal:(1)Other testimony given by the superintendent establishes that the "lime busi-ness"-at least that part of it which Germaine had been concerned with-didnotclose in mid-September, but continued in full operation until the latter part ofOctober or early November.(2)Germaine had been working on the night shift as helper to the two limemill operators, alternately serving as helper to Operators O'Dell and Kennedy.(3)The same day that Germaine was dismisseda newemployee, Roberson,was hired at the same pay.According to the uncontradicted testimony of bothO'Dell and Kennedy, Roberson took over and proceeded to perform the same workas helper ashad been performed by Germaine.(4)The claim that his new employee, Roberson, was called a "night watchman"and, apparently,given someadded duties described by Manz "to go around theplant and seethat everything was all right" fails to establish, in the opinion of theTrial Examiner, either that a wholly new job was created, or that any part of itentailed functions Germaine was not fully capable of performing.As noted, the payof the two was the same. And Manz admitted that at least for the preceding 2 yearsthere hadbeen no oneemployed called a "night watchman."There being no merit in the reasons advanced by the Respondent for the twodischarges, and the Respondent's hositility toward the Union having been establishedin the preceding section, the Trial Examiner is convinced and finds that both Johnsonand Germaine were actually discharged because they refused to sign the contractpresented on or about September 5 by Duval, and to discourage further efforts onthe part of employees to bargain collectively through the Union as their chosenrepresentative.Manz' testimony shows that he was aware of Johnson's leadershipin union activity from its beginning.And Germaine's testimony is uncontrovertedthat when he declined to sign the contract which Duval asked him to sign, the act-ing secretary of the Respondent Corporation, Levandusky, chided him as being."odd" because he would notsign ashad the others.By discriminatorily discharging Johnson and Germaine for the purpose of dis-couragingunion membership and activity, the Respondent interfered with, restrained,and coercedemployees in the exerciseof rights guaranteed by the Act.D. The refusal to bargain1.The unitThere is no real dispute that the Respondent did, in fact, refuse to recognize andbargain with the Charging Union as the exclusive representative of employees atPallette's Saratoga Springs plant.The answer states:Respondent admits that it has refused to recognize International Union ofOperating Engineers, Local 106, AFL-CIO, and alleges that it has alwaysbargained directly and individually with its employees concerning rates ofpay . . . etc.And during the course of the hearing, counsel for the Respondent conceded:.we admit a refusal to recognize. . .At the hearing and in their brief, counsel for the Respondent appear to suspendtheir defense for thusrefusingto recognize the Union between two stools: (1) thatno real demand was madeby the Union, and (2) that the unit claimed by GeneralCounsel or the Union is inappropriate.Both of these defenses patently are after-throughts: neither is alleged as an affirmative defense in the answer-where the soleaffirmativeallegationon this pointis asquoted above-and neither was claimed byDuval, in his testimony,as a reasonfor refusing to deal with Local 106.First,however, as to theunitalleged as appropriate in the complaint.Thatallegationis as follows:All employeesof RespondentCompany atits Saratoga Springs, plant, exclusiveof pit drivers, on-the-roaddrivers, guards,watchmen, and supervisors as de- PALLETTE STONE CORPORATION, INC.49fined in Section 2(11) of the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.This allegation is an obvious and unexplained refinement of the group which theUnion claimed to l'epresentin its originalcharge or which McGraw, as a witness,said that he made claim of representing when first demanding recognition of Pallette.The charge refers to "a majority of the employees" at the Saratoga Springs plant.And the testimony of McGraw is clear andunambiguousthat at the first meetingwith Pallette, on August 25, he told him "we had a majority of the.employeesor men working at the Pallette Stone Plant there signed up."While there is a gooddeal of testimony in the record concerning "truckdrivers" at this plant, no validreason for excluding them is apparent eitherin suchevidence, in the charge, or inthe actual demand made by McGraw. Furthermore, documentary evidence showsthat before August 25, when the demand was made, of the 21 employees at thisplant (including 4 classified either as "pit drivers" or "truckdrivers") 13 of themhad signed cardsdesignatingLocal 106 as their bargaining agent.At the time of the demand for recognition, therefore, Local 106 represented amajority of all employees at the Saratoga plant, whether drivers be included in theunit or not.Turning now to the Respondent's claim whichis, ineffect, that theonlyappropri-ate unitmustinclude the employees at Pallette's other plant, in Corinth.Thisconnection may quickly be disposed of as without merit for the following reasons:(1)The two operations are not adjacent or nearby, but 12 miles apart.(2)There is no interchange of employees between the two operations.(3)The payroll records of the two operations are "segregated for the purposesof convenience." 4(4)While Pallette as owner has control over policies at both plants, it appearsclear that Superintendent Manz is in charge of employees only at Saratoga Springsand that to him only are the Saratoga Springs employees directly responsible in gen-eralmatters of employer-employee relations.In view of the above findings, the Trial Examiner perceives no merit either in therestrictedunitalleged by General Counsel or the expanded unit claimed by theRespondent. It is concluded and found that the unit claimed by the Union, and sounderstood to be claimed by the Respondent,is anappropriate unit for the purposeof collective bargaining within the meaning of the Act.Thatunit is:All employees of the Respondent at its Saratoga Springs plant, exclusive ofguards, watchmen, and supervisors as defined in the Act.52.The majorityAs found in the preceding section on August 25, 1958, 13 of a total of 21 em-ployees on the Saratoga Springs payroll had designated the Charging Union as theirbargaining agent.And Duval's poll of the employees a day or so after the demandhad been made for recognition plainly revealed to the Respondent that an evengreater majority wished the Union to represent them.The Trial Examiner therefore concludes and finds that on August 25, 1958, andat all times since then, the Charging Union has been and is now the exclusive repre-sentative of all employees in the above-described appropriate unit for the purposesof collective bargaining.3.The refusal to recognize and bargainThe Respondent's refusal to recognize the Union as the bargaining agent of itsSaratoga Springs employees is conceded.That it likewise refused to bargain, contrary to the Respondent's claim in thebrief, is made clear by the following facts:(1)Upon receiving on August 25 the Union's claim of majority representationand its demand that a proposed contract be considered, Pallette referred the unionrepresentative to Duval.(2)Upon receiving a similar demand Duval deferred answer until he had talkedwith the employees.(3)Duval, as previously found, polled the employees and the result confirmedthe Union's claim of majority.*The quotation is from the Respondent's offer of proof in the record..6The exclusions noted are, of course, required by the Act. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)McGraw, for the Union,again called Duval regarding the contract,and theattorney agreed to see him and his attorney later, pointing out that there were someprovisions in the contract submitted that he did not like.McGraw said he wouldbe away for a few days,but another union representative would:meet with Duval,(5) The meeting proposed by Duval was,according to his own testimony, can-celed by him.(6)The reason advanced by Duval for canceling the meeting is without supportelsewhere in the record.He said:The reason why I cancelled it, was that there were two unions involved,bothclaiming all the men,and there was also some talk of another union, the HodCarriers union.The other of the "two"unions, his testimony implies, was the Teamsters,Local 294.Duval's cancellation of the meeting with the Union was onSeptember 2.As foundinmore detail below, however,there was no Teamster cards signed untillate inSeptember,after a charge had been filed by Local 106, and then only upon thesolicitation of Superintendent Manz.(7)Despite the clear demonstration of majority by Local 106, Acting SecretaryLevandusky's testimony establishes that on or about August 30 Pallette dealt withthe employee committee and granted them paid holidays, vacation pay, and promisedthem word about a pay raise after Labor Day.(8)On September 1, after the Charging Union had made its demand for recogni-tion,the Respondent unilaterally granted a general wage increase of 45 cents an hour.(9)On September 5, 3 days after he had canceled a meeting with the ChargingUnion,Duval appeared at the plant and obtained signatures of all employees exceptJohnson and Germaine to a contract which was drawn by himself.The Trial Examiner concludes and finds that by refusing,on August 30, 1958,and thereafter as above found to bargain collectively with Local 106 as the exclu-sive representative of its employees in an appropriate unit, the Respondent inter-fered with,restrained,and coerced employees in the exercise of rights guaranteedby the Act.E. Assistance to the TeamstersThe complaint alleges and the answer denies that the Respondent has renderedunlawful assistance and support to Local 294, Teamsters.The allegations of the complaint in this respect are fully sustained by the followingfacts:(1)On September 15, 1958,the Charging Union filed with the Board its originalcharge,specifying among other claimed unfair labor practices that the Respondenthad solicited signatures to the contract of September 5, described above.OnSeptember 19 that charge was served upon the Respondent.(2) Shortly after the filing of this charge(Manz' affidavit fixes the time as "thelast part of September" while that of Levandusky states "about a week after Johnsonand Germaine were terminated"which would have been about September 20) arepresentative of the Teamsters, Local 294, appeared at the plant and left a numberof application cards with Levandusky.(3)According to Manz' sworn affidavit, "Levandusky gave them[the cards] tome and told me to hand them out to the men. I passed them out to 14 men atSaratoga and to 2 men at Corinth..They signed and more than half of themreturned them to me with their initiation fees of about ten dollars.The othersturned their signed cards and money in to Levandusky."(4)When Manz gave a card to employee Kennedy, according to the latter's un-disputed testimony,the superintendent said: "Here is a card.You can sign it ifyou want to.If you sign this, this will keep you from getting kicked off your job,run off your job."The Trial Examiner concludes and finds that such organizational assistance ren-dered by Levandusky and Manz to the Teamsters,Local 294, was violative of theAct, and constituted interference,restraint,and coercion of employees in the exerciseof rights guaranteed by the Act.Iv.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. PALLETTE STONE CORPORATION,INC.51V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Itwill be recommended that the Respondent, upon request, bargain collectivelywith International Union of Operating Engineers, Local 106, AFL-CIO, as theexclusive representative of employees in the appropriate unit described herein and,in the event an understanding is reached embody such understanding in a signedagreement.Itwill, also be recommended that the Respondent offer Johnson and Germaineimmediate and full reinstatement to their former or substantially equivalent posi-tions,without loss of seniority or other rights and privileges, and make them wholefor any loss of pay they may have suffered by payment to each of then of a sumof money equal to that which he would normally have earned as wages, absent thediscrimination against him, from the date of discrimination to the date of theRespondent's offer of full reinstatement, less their net earnings during said period,and in a manner consistent with Board policy set out in F.W. Woolworth Company,90 NLRB 289, andCrossett Lumber Company,8NLRB 440. It will be recom-mended that the Respondent, upon request, make available to the Board and itsagents all payroll and other records pertinent to the analysis of the amounts ofbackpay due.Since the violations of the Act which the Respondent committed are related toother unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is reasonably to be anticipated from its past conduct, the pre-ventive purposes of the Act may be thwarted unless the recommendations arecoextensive with the threat.To effectuate the policies of the Act, therefore, it willbe recommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Union of Operating Engineers, Local 106, AFL-CIO, and Local294, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, are labor organizations within the meaning of Section 2(5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of em-ployees Ernest Johnson and Ernest Germaine, thereby discouraging membership ina labor organization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.3.By assisting and contributing support to the administration of Local 294,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(2) of the Act.4.All employees of the Respondent at its Saratoga Springs plant,exclusive ofguards, watchmen, and supervisors as defined in the Act, constitute a unit of theRespondent's employees appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5. International Union of Operating Engineers, Local 106, AFL-CIO, was onAugust 25, 1958,and at all times since then has been,the exclusive representative ofall employees in the aforesaid unit for the purpose of collective bargaining withinthe meaning of Section 9 (a) of the Act.6.By refusing,on or about August 30,1958, and thereafter,to recognize andbargain collectively with International Union of Operating Engineers,Local 106,AFL-CIO,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.7.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.] 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Union of OperatingEngineers, Local 106, AFL-CIO, or in any other labor organization of ouremployees, by discharging, refusing to reinstate, or in any other manner dis-criminating in regard to their hire or tenure of employment or any term orcondition of employment.WE WILL NOT assist, contribute support to, or in any other manner interferewith the administration of Local 294, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or with the formation andadministration of any other labor organization.WE WILL NOT threaten employees with reprisals or make them promises ofbenefit to discourage membership in or activity on behalf of any labor organi-zation, or interrogate them as to their union affiliation or adherence in a mannerviolative of Section 8 (a)( I) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of the right of self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a)(3) ofthe Act.WE WILL offer Ernest Johnson and Ernest Germaine immediate and full re-instatement to their former or substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, and make them wholefor any loss of earnings they may have suffered by reason of the discriminationagainst them.WE WILL, upon request, bargain collectively with International Union ofOperating Engineers, Local 106, AFL-CIO, as the exclusive representative ofour employees in the appropriate unit described herein, and, if an understand-ing is reached, embody such understanding in a signed agreement.The saidappropriate unit is:All employees at our Saratoga Springs, New York, plant, exclusive ofguards, watchmen, and supervisors as defined in the Act.PALLETTE STONE CORPORATION, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Nebraska,Illinois,Colorado Express,Inc., d/b/a Nates TruckLine, Inc.andClealon Bray.Case No. 30-CA-697.Novem-ber 12, 1959DECISION AND ORDEROn June 30, 1959, Trial Examiner Wallace Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom-and take certain affirmative action, as set forth in the copy of the125 NLRB No. 17.